".„   LE3                          06/29/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0616


                                        DA 20-0616


 BENJAMIN M. DARROW,
                                                                        FILED
                                                                         JUN 29 2021
              Petitioner and Appellant,                                Bowen Greenvvood
                                                                     Clerk of Supreme Court
                                                                        State of Montana
       v.

 THE EXECUTIVE BOARD OF THE MISSOULA                                     ORDER
 COUNTY DEMOCRATIC CENTRAL COMMITTEE,
 and DAVID KENDALL,individually, and in his position
 as Chair of the MISSOULA COUNTY DEMOCRATIC
 CENTRAL COMMITTEE,

              Defendants and Appellees.


       Through counsel, Appellees Executive Board of the Missoula County Democratic
Central Committee and David Kendall(hereinafter MCDCC)rnove this Court for dismissal
of this appeal because self-represented Appellant Benjamin M. Darrow (Darrow)failed to
file his Opening Brief by the Court-ordered deadline of June 2, 2021. MCDCC states that
Darrow is an attorney and that he did file his brief on June 3, 2021. M. R. App. P. 13(3).
Darrow responds in opposition and states that his brief was filed late by two hours and
eleven minutes due to difficulties in filing electronically. Darrow puts forth that MCDCC
was not harmed by the delay. In a June 22, 2021 Order, this Court granted leave to
MCDCC to file its reply brief.
       Upon review of the Motion, Response and Reply, this Court is not going to dismiss
an appeal because a brief was electronically filed late by 131 minutes. "While we are
predisposed to give pro se litigants considerable latitude in proceedings,that latitude cannot
be so wide as to prejudice the other party[1" First Bank (N.A.)-Billings v. Heidema, 219
Mont. 373, 376, 711 P.2d 1384, 1386 (1986). We conclude that no prejudice has been
demonstrated here. Therefore,
IT IS ORDERED that MCDCC's Motion to Disrniss is DENIED.
The Clerk is directed   provide a copy of this Order to counsel of record.
DATED this Z- c‘a.ay ofJune, 2021.



                                                       Chief Justice


                                                       Air




                                     2